Répüblique Démocratique du Congo

Ministère des Affaires Foncières

he 6 N2.469.3/MIN/AFF.F/CT 1/178H0,1/129/45

Direction des Titres Immobiliers
Circonscription Foncière de T shopo I. Transmis copie pour information à :
Division dæ Titres Immobiliers e- Monsieur le Directeur Chef de |
Service des Titres Immosiliers.-
LS L.. - Monsieur 1! Bouegmestre.delaÂgministrateur
LE | Cemmmme de Territoire de Tahuna. —

Réf | V/0.M/Ne »G/060/0 bU 2 - Monsieur le Chef de Division
4 / | 4 12 HAE Cadastre/ T shopo L.-

Tsangi, le 28 septenbre

Objet : Projet Contrat d'Emphytéose S

Parcelle n°  : S.R.647 "BANG TI
Cauune Ferritoire ce Tahume += A Monsieur le Directeur Général ée
L hier : Calité Bayolo lo la Société Plentations tem =
. Me Mme M. Huileries du Congo S-.A (PHC)

à KINSHAS A.

J'ai l'honneur de vous faire parvenir, sous ce pli, avec prière de bien vouloir me le retourner dûment

Signés, deux exemplaires du Projet de Contrat d'Emphyteose relatif à la parcelle n° BoReG@4 7e )

située dans leCopuaune. Territoire de Yahuma, Localité Bayolo Ile M

que Vous occupez en vertu de : Certificat d'Enregistrement Vol. CK.99 Folio 136--%»
du vingt-quatre août mil neuf cent cinquante-cing-#

JevVous signale que votre contrat n'interviendra qu'après le paiement de la somme reprise ci-dessous
L: et répartie comme suit :

de - Prix de référence du terrain . FG 53.010,00
4 - Taxe d'établissement du contrat nt ts ah ASTRA
4 - Taxe de P.V. de mise en valeur . FC 13.959,00
- axe de Certificat d'enregistrement : F c 7°7#0,00 |
- Note d'usage : KXXXXXXXXXXXXX
- Frais de mesurage et bornage : FC 41,850 599
- Frais de consultation . FC 13.950,00
- Frais croquis :  _AXKXKXXXXAXKX

Re

- Occupation provisoire Mu seu nas avt AS
Loyer du-28/09.> au 31/12/2015 . FC 10.602,00
TOTAL :_FG 1414,102,90
A DEDUIRE: montant déjà payé suivant quittance n° £©67949 du 27/10/2015,
TOTAL . FCAAACÉ, ©
Montant que-je vous prie de bien vouloir verser en espèces entre les mains du Comptable des Titres
Immobiliers de Tshopo x à ISANGI où au compte n° 11.050/1524 auprès de la Banque
Centrale du Congo à KISANGANZ oo

La quittance qui vous sera délivrée doit m'être présentée ou transmise en communication en même.

es /J} = $, j'assurance de ma considération _dië tr
NP 9) 8 | 1€
: ‘ </

4 :
. À À [3 ‘ ?
te
7»
L4 >

Hôtel des Monnaies

à ”
3
L #1, }

Les
_
PA
1 °
c

0085423

+ ,
"
€ gr #0
* /
se + he
L da
F ce

me

mt Ds Crée S nie SES RÉ Sn LL. 2.
(VE DEMOCRATIQUE DU CONGO

Isangi, le 28 Septembre 2015.

NISTERE DES AFFAIRES FONCIERES

“ONSRIPTION FONCIERE TSHOPO 1! N° 2.469.3/MIN/AFF/CTI/TSHO.1/130/2015

S TITRES IMMOBILIERS
4 ISANGI Transmis copie pour information à :
1éls: 0811480087 - 0810126700

- Monsieur le Comptable Public des Titres
Immobiliers Tshopo | à Isangi.

- Monsieur le Chef de Ressort de la Direction
Générale des Recettes de la Province
Orientale à Basoko.

À Monsieur le Directeur Général de la Société
Plantations et Huileries du Congo S.A (PHC)
à Kinshasa,

%
ee

rojet Contrat à la signature
lerrain n° S.R 647
Territoire de YAHUMA

Ce t d'emphytéose Monsieur,

É Me référant à votre lettre/O.M n° DG/060/015 du 29 juillet 2015
laquelle vous sollicitez le titre de propriété pour votre Terrain inscrit sous le n° SR 647 à usage agricole, situé dans le
rrito re de YAHUMA, localité BAYOLO ll, j'ai l'honneur de vous faire parvenir en annexe à la présente, deux exemplaires d’un
rojet de contrat d'emphytéose tout en vous priant de bien vouloir me les renvoyer dûment revêtus de votre signature sur la
ubriqu e « L'EMPHYTEOTE » accompagnés du bordereau de versement.

: Ce contrat est établi aux conditions suivantes :
Taxe d'établissement contrat : FC 4.650.00

+
D ne croqur : FC 1.860.00
«Note d'usage : FC 1.395.00
“Frais techniques :FC 930.00
=. Frais administratifs :FC 465.00

TOTAL A PAYER : FC 9.300.00

Je vous signale que l'intervention de votre contrat est conditionnée
au payement de la somme détaillée ci dessus, montant que je vous demande de bien vouloir verser en espèces au
Guichet Unique de la Direction Générale des Recettes de la Province Orientale à Kisangani.

Votre désintéressement sera considéré comme la renonciation
de qu l'ai assé uite,
qui sera d’ailleurs classée sans s

Veuillez agréer, Monsieur, l'assurance de ma considération

TUPRES IMMOBILIERS

"à
#

NSERVATRUR DÉS

